Case 2:19-cv-02594-JPM-cgc Document 104 Filed 02/26/20 Page 1 of 5                      PageID 452




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  CARLOS BOYLAND, Individually and on             )
  behalf of all others similarly situated,        )
                                                  )
         Plaintiff,                               )
                                                  )        Case No. 2:19-cv-02594-JPM-cgc
  v.                                              )
                                                  )
  MID-SOUTH TRANSPORTATION                        )
  MANAGEMENT, INC.,                               )
                                                  )
         Defendant.                               )


                          AMENDED CLASS SCHEDULING ORDER


        This cause was before the Court for a Telephonic Status/Scheduling Conference on
 February 13, 2020. Present for Plaintiff Carlos Boyland were William Ryan and Janelle
 Osowski. Present for Defendant Mid-South Transportation Management, Inc. were Justin
 Barnes and William Moseley. At the Conference, the Court set the remaining deadlines for the
 case, which is reflected in the schedule below.

         The Court held a Telephonic Scheduling Conference on October 31, 2019, pursuant to
 Rule 16 of the Federal Rules of Civil Procedure and Local Rules 16.1 and 16.2 (differentiated
 case management). Counsel present for Plaintiff Carlos Boyland were William B. Ryan and
 Janelle C. Osowski. Counsel present for Defendant Mid-South Transportation Management, Inc.
 was Justin R. Barnes. Prior to the scheduling conference, on October 8, 2019, the parties met
 and conferred in compliance with Federal Rule of Civil Procedure 26(f).

          This class action arises out of Defendant Mid-South Transportation Management, Inc.’s
 alleged failure to pay Plaintiff Carlos Boyland and other similarly situated bus drivers’ overtime
 pay in violation of FLSA, 29 U.S.C. § 207. (ECF No. 1 at ¶ 12.) Defendant Mid-South
 Transportation manages the personnel for the Memphis Area Transit Authority, and Plaintiff
 Boyland and other similarly situated Plaintiffs are bus operators for Defendant. (Id. at ¶ 4.)
 Plaintiff is still employed with Defendant and has been a bus operator since approximately 1997.
 (Id. at ¶ 2.) Plaintiff also asserts that his pay rates are set by Contract No. 46 between Defendant
 and the Amalgamated Transit Union Local 713. (Id. at ¶ 9.) Plaintiff alleges that he works
 approximately 100 hours per week and had not received full overtime compensation in the form
 of one-and-one-half times pay for overtime. (Id. at ¶ 14, 15.) The Complaint defines the
 putative collective class as “All persons who worked as bus operators, regular operators, extra
 board operators, board operators, or in similar positions for Defendant at any time since three

                                                  1
Case 2:19-cv-02594-JPM-cgc Document 104 Filed 02/26/20 Page 2 of 5                      PageID 453




 years prior to the filing of this Complaint.” (Id. at ¶ 19.) Plaintiff seeks an award of Plaintiff’s
 unpaid back wages, liquidated damages and civil penalties, attorney’s fees and costs,
 prejudgment and post-judgment interest, and any other relief “in law or equity, as this Court may
 deem appropriate and just.” (Id. at ¶ 34A–J.)

         Defendant filed its Answer on October 3, 2019. (ECF No. 33.) Defendant denies
 Plaintiff’s allegations, and further asserts thirteen affirmative defenses, applicable to both
 Plaintiff’s individual claims and any claims brought on behalf of similarly situated individuals.
 (Id.)

        The parties do not dispute the following facts:

        (1)     Defendant Mid-South Transportation is owned by First Transit, a British
                corporation, who is, in turn, owned by First Group, PLC.

        (2)     Guy Rosenfeld is the CEO of Defendant Mid-South Transportation. Bernard
                Rudolph is the CFO of Defendant Mid-South Transportation. Susan Schubert
                oversees Defendant Mid-South Transportation’s human resources department.

        (3)     The Memphis Area Transit Authority’s (“MATA”) headquarters is located at
                1370 Levee Rd., Memphis, Tennessee. Bus drivers similarly situated to Plaintiff
                Boyland check-in at this location at the beginning of each work day. The
                workday for bus drivers starts when they pull in and park.

        (4)     The parties agree that some bus drivers employed by Mid-South have been
                underpaid and that some bus drivers may have been overpaid.

        (5)     Defendant Mid-South contracts with MATA to provide bus drivers for MATA
                busses.

        (6)     The contract between Defendant Mid-South and MATA provides for daily
                overtime pay rates. The contract also specifies how much time is built in to a
                bus driver’s workday.

        (7)     Michael Wilson is the union representative who negotiated the contract on the
                behalf of the bus drivers. The contract also specifies the four union stewards for
                the bus drivers’ union.

        (8)     Bus drivers employed pursuant to the contract wear MATA uniform jackets and
                slacks which bear MATA’s logo.

        (9)     Defendant Mid-South recently hired a new company to oversee its payroll records
                and set its drivers’ weekly schedules. Its previous records were handwritten.
                Defendant and Plaintiff agree that any payroll errors occurred because of filing
                errors either by Defendant Mid-South Transportation or its payroll company.


                                                  2
Case 2:19-cv-02594-JPM-cgc Document 104 Filed 02/26/20 Page 3 of 5                      PageID 454




        (10)    The putative class is estimated to include 200 to 250 drivers.

        (11)    The Department of Labor investigated Defendant Mid-South’s payment practices.

        (12)    Individual Plaintiff Boyland does not operate MATA buses on a set route or
                schedule.

        (13)    The parties estimate that the damages asserted by Plaintiff and those similarly
                situated to Plaintiff total between roughly $1,000,000 and $3,000,000 but will
                likely not exceed $5,000,000.

        The following dates were established as the final deadlines for:

 INITIAL DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)(1): November 14, 2019

 INITIAL DISCLOSURES OF WITNESSES PURSUANT TO FED. R. CIV. P. 26(a)(1):
 November 14, 2019

 INITIAL DISCLOSURE OF ELECTRONIC DATA PURSUANT TO FED. R. CIV. P.
 26(a)(1): December 16, 2019

 INITIAL DISCLOSURE OF DAMAGES CALCULATIONS PURUSANT TO FED. R.
 CIV. P. 26(a)(1): January 15, 2020

 PLAINTIFF’S MOTION FOR CONDITIONAL CLASS CERTIFICATION: December
 20, 2019 (Plaintiff will attach to his Motion attempts to reach other potential class members, to
 be filed within 30 days of filing of Motion)

 DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION FOR CONDITIONAL
 CERTIFICATION: Defendant shall file its Response to Plaintiff’s Motion for Conditional
 Class Certification within 30 days of filing of Plaintiff’s Motion for Conditional Class
 Certification, but not later than January 10, 2020.

 PLAINTIFF’S REPLY TO DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
 FOR CONDITIONAL CERTIFICATION: Plaintiff shall file its Reply to Defendant’s
 Response within 14 days of Defendant’s filing of its Response to Plaintiff’s Motion for
 Conditional Certification, but not later than January 24, 2020.

 TELEPHONIC STATUS/SCHEDULING CONFERENCE: February 13, 2020, at 9:30 a.m.

 MOTIONS TO JOIN PARTIES: Not Applicable

 MOTIONS TO AMEND PLEADINGS: Not Anticipated

 MOTIONS TO DISMISS: Not Applicable


                                                  3
Case 2:19-cv-02594-JPM-cgc Document 104 Filed 02/26/20 Page 4 of 5                        PageID 455




 ALTERNATIVE DISPUTE RESOLUTION (not required):

 COMPLETING ALL DISCOVERY: September 21, 2020

      (a)      WRITTEN DISCOVERY: August 21, 2020
      (b)      DEPOSITIONS: September 21, 2020

 EXPERT WITNESS DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)(2):

      (a)      DISCLOSURE OF PLAINTIFF’S (OR PARTY WITH BURDEN OF PROOF)
               RULE 26(a)(2) EXPERT INFORMATION: July 21, 2020

      (b)      DISCLOSURE OF DEFENDANT’S (OR OPPOSING PARTY) RULE 26(a)(2)
               EXPERT INFORMATION: August 21, 2020

      (c)      EXPERT WITNESS DEPOSITIONS: September 21, 2020

 MOTIONS TO EXCLUDE EXPERTS UNDER FED. R. EVID. 702/DAUBERT
 MOTIONS: October 5, 2020

 SUPPLEMENTATION UNDER RULE 26(e)(2): September 21, 2020

 FILING DISPOSITIVE MOTIONS: October 20, 2020

 TRIAL:

 1.         The nonjury trial in this matter, which is anticipated to last 7-8 days, is set to begin on
            December 7, 2020 in a courtroom to be designated by the District Court courtroom
            sharing plan.

 2.         A pretrial conference is set for November 24, 2020, at 9:30 a.m.

 3.         The joint proposed pretrial order and motions in limine are due by no later than 4:30
            p.m. on November 13, 2020.


 OTHER RELEVANT MATTERS:

         As required by Local Rule 26.1(e), the parties have conferred as to whether they will seek
 discovery of electronically stored information (“e-discovery”) and have agreed that e-discovery
 will take place and have set forth a procedure for any such discovery. (Rule 26(f) Report, ECF
 No. 44 at ¶ 6.)



                                                     4
Case 2:19-cv-02594-JPM-cgc Document 104 Filed 02/26/20 Page 5 of 5                     PageID 456




        No depositions may be scheduled to occur after the discovery deadline. All discovery
 requests or other discovery-related filings that require a response must be filed sufficiently in
 advance of the discovery deadline to enable the opposing party to respond by the time permitted
 by the Rules prior to that date.

         Motions to compel discovery are to be filed and served within 45 days of the default or
 service of the response, answer, or objection that is the subject of the motion. However, if such
 default or service occurs within 30 days before the discovery deadline, the motion to compel
 must be filed within 30 days after such default or service.

         The parties may engage in ADR at their discretion by the ADR deadline. If any party
 determines that mediation is unlikely to be successful, would not be cost effective, or is a
 procedure in which they do not wish to engage, they may file a Notice of Intent not to engage in
 mediation. Upon such notice, the mediation shall be cancelled. Pursuant to Local Rule 16.2(d),
 if the parties choose to engage in mediation, within 7 days of completion of ADR, the parties
 shall file a notice confirming that the ADR was conducted and indicating whether it was
 successful or unsuccessful, without disclosing the parties’ respective positions at the ADR.

         Pursuant to Local Rule 7.2(a)(1)(A), all motions, except motions pursuant to Fed. R. Civ.
 P. 12, 56, 59, and 60, shall be accompanied by a proposed order in a word processing format sent
 to the ECF mailbox of the presiding judge.

        Pursuant to Local Rule 7.2(a)(1)(B), the parties are required to consult prior to filing any
 motion (except motions filed pursuant to Fed. R. Civ. P. 12, 56, 59, and 60).

         The opposing party must file a response to any opposed motion. Pursuant to Local Rule
 7.2(a)(2), a party’s failure to respond timely to any motion, other than one requesting dismissal
 of a claim or action, may be deemed good grounds for granting the motion.

        Neither party may file an additional reply to any motion, other than a motion filed
 pursuant to Fed. R. Civ. P. 12(b) or 56. As provided by Local Rule 7.2(c), if a party believes that
 a reply is necessary, it shall file a motion for leave to file a reply accompanied by a
 memorandum setting forth the reasons for which a reply is required within seven days of service
 of the response. Pursuant to Local Rules 12.1(c) and 56.1(c), a party moving for summary
 judgment or to dismiss may file a reply within 14 days after being served with the response in
 opposition to the motion.

        The parties do not consent to trial before the Magistrate Judge.

        This order has been entered after consultation with the parties. Absent good cause
 shown, the deadlines set by this order will not be modified or extended.

        IT IS SO ORDERED, this 26th day of February, 2020.

                                                       /s/ Jon P. McCalla
                                                      JON P. McCALLA
                                                      UNITED STATES DISTRICT JUDGE
                                                 5
